 

UNITD STATE DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN | °

 

 

 

 

ws. DISTRICT COURT
EASTER: hy sO Ad
FILED
ig) WAR 22] 34S
Terrence Fitch -2. selegury Case No. 21-C-0358
oa nein UP UUs I
Plaintiff,
NOTICE OF MOTION
VS. TO THE COURT
Sarah Monahan >
Defendant,
Notice of Motion

Being duly sworn under penalty of perjury, deposes and says:

Come Now Terrence Fitch, in Propria Persona to Notice to Motion to

1. Thereby file a motion to correct Amended Complaint to read and include notice of a

Jury Trial. Jury Trial: YES

 

LEONIDA IPCHJA
Notary Public

State of Wisconsin

 

 

 

Respectfully submitted,
erent OA 1

WoT P9320)
State of N JY County of We Terrence Fitch In Propria Persona. All

Rights Reserved pursuant to UCC-1-308.

 

Subscribed and Sworn before me on Date)
uw i (4 4y Ut
(Notary Sig(pture}

Case 2:21-cv-00358-LA Filed 03/22/21 Page 1of1 Document 3

 
